Case: 4:17-cr-00524-JG Doc #: 80 Filed: 05/08/20 1 of 2. PageID #: 579


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
UNITED STATES OF AMERICA,            :            CASE NO. 4:17-cr-00524
                                     :
            Plaintiff,               :
                                     :
                                     :            ORDER
vs.                                               [Resolving Doc. 68]
                                     :
DAINON JONES,                        :
                                     :
            Defendant.               :
                                     :
                                     :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        Defendant Dainon Jones moves for the return of property seized incident to his

arrest. 1 Jones says that the Government seized $1,900, a 2007 Mercedes, two laptops, and

two cell phones. Jones says that these items were not forfeited in the judgement against

him and need to be returned. The Government responds that it has no objection to

returning the property. 2 The Government says that it has $1,193, three cell phones,

miscellaneous paperwork, two computers, and a notebook that it will return to whomever

Jones designates. 3

        The parties’ only dispute is the 2007 Mercedes. The Government says that it cannot

return the car because the car has been repossessed and retitled to the lending company. 4

According to the Government, Jones “still owed approximately $7,000 on the Mercedes at

the time of his arrest.” 5




        1
          Doc. 68.
        2
          Doc. 73.
        3
          Id. at 2.
        4
          Id.
        5
            Id.
Case: 4:17-cr-00524-JG Doc #: 80 Filed: 05/08/20 2 of 2. PageID #: 580
Case No. 4:17-cr-00524
Gwin, J.

       Jones says that he has been prejudiced by the Government’s negligence in not

returning his property sooner. 6 He says “[h]ad the government ordered the release of the

property or notif[ied] Defendant of a third party demanding his vehicle” he could have

contacted the loan company and worked out an agreement through which he could have

kept the 2007 Mercedes. 7

       Jones implies that the Government had a duty to notify him of his car’s impending

repossession. However, Jones points to no law that gives the Government such a duty.

Furthermore, Jones does not explain how the Government’s possession of his car prevented

him from continuing to make payments on the vehicle or from contacting the loan

company when he stopped making payments.

       Furthermore, Jones does not state what relief he would be entitled to even if the

Government did have and failed to satisfy such a duty. All Jones seeks is a declaration that

the Government “prejudiced” his interest in the car. 8

       For the foregoing reasons, the Court GRANTS IN PART Jones’s motion for the return

of his property and orders the Government to return the property identified in the

Government’s response, excluding the car, to the individual Jones designated, Abu

Alraqqasaad.

       IT IS SO ORDERED.

       Dated: May 8, 2020                          s/     James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




       6
           Doc. 77 at 3.
       7
           Id.
       8
           Id. at 3.
                                             -2-
